VOTING RIGHTS PROXY AGREEMENT
 
THIS VOTING RIGHTS PROXY AGREEMENT (the “Proxy Agreement”) is entered into as of
April 15, 2009, in Guangzhou City of The People’s Republic of China


BETWEEN


Vodafun Limited, with a registered address at Palm Grove House, P.O. Box 438,
Road Town, Tortola, British Virgin Islands (“Party A”);


AND


Each of the shareholders of Party B listed on the signature pages hereto
(collectively, the “Party B ”).


AND


Galaxy Software (Guangzhou) Limited, with a business address at Room North-02,
9th Floor, No. 89 Zhongshan Avenue, Tianhe District, Guangzhou 510630, The
People’s Republic of China (the “Company”);


(Party A, Party B and the Company are referred to collectively in this Agreement
as the “Parties”.)


 
1

--------------------------------------------------------------------------------

 
RECITALS


A
Party A has the expertise in the business of providing advisory services in
developing, marketing, and distributing cell phone online games, and has entered
into a series of agreements with the Company to, among other things; provide the
Company with business consulting services.
   
B
Party A is engaged in the business of cell phone games development and website
production to be used in mobile Internet; as well as research and design of
info-tech network system.
   
C
As of the date of the Proxy Agreement, Party B comprises of the three (3)
registered shareholders of the Company, each legally holding such equity
interest in the Company as set forth below on the signature page of this Proxy
Agreement. The total shares held by Party B collectively represent 100% of total
outstanding shares of the Company.
   
D
Party B desires to grant to the Board of Directors of Party A a proxy to vote
all of Party B’s shares in the Company for the maximum period of time permitted
by PRC law in consideration of the issuance to Party B of shares and for other
good and valuable consideration.



NOW THEREFORE, the parties agree as follows:


1
Party B hereby agrees to irrevocably grant and entrust Party A, for the maximum
period permitted by PRC law, with all of Party B’s voting rights as a
shareholder of the Company. Party A shall exercise such rights in accordance
with and within the parameters of the laws of the PRC and the Articles of
Association of the Company.
   
2
Party A may from time to time establish and amend rules to govern how Party A
shall exercise the powers granted to it by Party B herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize or take any action and to sign documents evidencing the
taking of such action, and Party A shall only take action in accordance with
such rules
   
3
All Parties to this Proxy Agreement hereby acknowledge that, regardless of any
change in the equity interests of the Company, Party B shall appoint the person
designated by Party A with the voting rights held by Party B. Party B shall not
transfer its equity interests of the Company to any individual or company (other
than Party A or the individuals or entities designated by Party A). Party B
acknowledges that it will continue to perform this Proxy Agreement even if one
or more than one of them no longer hold the equity interests of the Company.
   
4
This Proxy Agreement has been duly executed by the Parties, and, in the case of
a Party which is not a natural person, has been duly authorized by all necessary
corporate or other action by such Party and executed and delivered by such
Party’s duly authorized representatives, as of the date first set forth above
and shall be effective simultaneously.
   
5
Party B represents and warrants to Party A that Party B owns all of the shares
of the Company set forth below its name on the signature page below, free and
clear of all liens and encumbrances, and Party B has not granted to anyone,
other than Party A, a power of attorney or proxy over any of such shares or in
Party B’s rights as a shareholder of Company. Party B further represents and
warrants that the execution and delivery of this Proxy Agreement by Party B will
not violate any law, regulations, judicial or administrative order, arbitration
award, agreement, contract or covenant applicable to Party B.
   
6
This Proxy Agreement may not be terminated without the unanimous consent of both
Parties, except that Party A may, by giving thirty (30) days prior written
notice to Party B hereto, terminate this Proxy Agreement.
   
7
Any amendment and/or rescission shall be agreed by the Parties in writing.
   
8
The execution, validity, construing and performance of this Option Agreement and
the resolution of disputes under this Proxy Agreement shall be governed by the
laws of PRC.
   
9
This Proxy Agreement has been executed in five (5) duplicate originals in
English, each Party has received one (1) duplicate original, and all originals
shall be equally valid.
   
10
The Parties agree that in case of disputes arising from this Proxy Agreement,
the Parties shall settle their dispute through mediation, not in a lawsuit
brought in Court. If the Parties cannot reach a settlement thirty (30) days
after the mediation, the dispute shall be referred to and determined by
arbitration in the South China sub-commission of the China International
Economic and Trade Arbitration Commission (“CIETAC”) upon the initiation of any
Party in accordance with its arbitration rules in force at the date of this
Proxy Agreement including such addition to the CIETAC arbitration rules as are
therein contained. The written decision of the arbitrator shall be binding and
conclusive on the Parties hereto and enforceable in any court of competent
jurisdiction.



[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 
2

--------------------------------------------------------------------------------

 
PARTY A:
Vodafun Limited
     
Legal/Authorized Representative:
         
/s/ Tian Yuan
 
Title: Director
   
PARTY B: 
/s/ LIU Ling
 
Owns 80% shares of Galaxy Software (Guangzhou) Limited
         
/s/ Peter LIU
 
Owns 10% shares of Galaxy Software (Guangzhou) Limited
     
/s/ ZHONG Lin
 
Owns 10% shares of Galaxy Software (Guangzhou) Limited
   
THE COMPANY:
Galaxy Software (Guangzhou) Limited
     
Legal/Authorized Representative:
     
/s/ Peter Liu
 
Title: Executive Director


3